Case 1:20-cv-06220-GBD-SN Document 20 Filed 12/07/20 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  
 

— ew eee ew ee ee ee ee ee eee ee ee ee xX
P.W., individually and on behalf of E.W., a child
with a disability,

Plaintiffs, Lb

-against- ORDER —~

NEW YORK CITY DEPARTMENT OF : 20 Civ. 6220 (GBD)
EDUCATION, :

Defendant. :
ee x

GEORGE B. DANIELS, District Judge:

 

The December 10, 2020 initial conference is cancelled.
Dated: December 7, 2020
New York, New York

SO ORDERED.

rugs B Dorgl

GEGRES. DANIELS

TED STATES DISTRICT JUDGE

 

 

 
